DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims use the term “right-angled” to describe the retaining element.  It is unclear by the figures provided how the retaining element is formed at a right-angle.  Correction and/or additional detail is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit claim 3 which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister (DE 102011116424 A1).
Regarding claim 1, Meister teaches a latching system for a motor vehicle comprising a locking mechanism with a blocking device, the blocking device including a gas generator (26) arranged such that the gas generator can be triggered by a crash (Paragraph 0038), the gas generator being configured upon being triggered to move a blocking element (30) into a blocking position (Figure 2) which prevents opening of the locking mechanism (Paragraph 0039, figure 2).
Regarding claim 2, Meister teaches the latching system according to claim 1, wherein the blocking element is bolt-shaped (30).
Regarding claim 3, Meister teaches the latching system according to claim 1, wherein a retaining element (Annotated figure 1) holds the blocking element in a non-blocking starting position (figure 1), whereby the blocking element (30) can be moved into its blocking position (figure 2) by the gas generator (26).

    PNG
    media_image1.png
    552
    572
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 4, Meister teaches the latching system according to claim 3, wherein the blocking element is held in the non-blocking starting position (figure 1) by a retaining element (annotated figure 1).
Regarding claim 5, Meister teaches the latching system according to claim 4, wherein the retaining element (annotated figure 1) is rib-shaped (the retaining element has several different steps or ribs on it that are interpreted as rib-shaped).
Regarding claim 16, Meister teaches the latching system according to claim 5, wherein the blocking element (30) protrudes outwards in respect of a latch housing (figure 2, paragraph 0039).
Regarding claim 17, Meister teaches the latching system according to claim 4, wherein the blocking element (30) protrudes outwards in respect of a latch housing (figure 2, paragraph 0039).
Regarding claim 18, Meister teaches the latching system according to claim 3, wherein the blocking element (30) protrudes outwards in respect of a latch housing (figure 2, paragraph 0039).
Regarding claim 19, Meister teaches the latching system according to claim 2, wherein the blocking element (30) protrudes outwards in respect of a latch housing (figure 2, paragraph 0039).
Regarding claim 20, Meister teaches the latching system according to claim 1, wherein the gas generator (26) is a pyrotechnic gas generator (26, paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meister in view of Faust (US 2014/0175808 A1).
Regarding claim 6, Meister teaches the latching system according to claim 5, but does not specifically teach wherein the retaining element is made of metal and/or plastic.
Faust teaches a retaining element (25) similar to that of Meister wherein the retaining element is made of metal and/or plastic (paragraph 0094)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Meister with those of Faust.  Faust utilizes a plastic component for the retaining element in order to ensure a deformation in the event of a crash to allow the blocking element to protrude in the direction of the arrow S (paragraph 0096).  The use of plastic components is well known in the and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 7, Meister in view of Faust teaches the latching system according to claim 6, wherein the retaining element (annotated figure 1) is angled and is in particular right-angled (the retaining element has multiple angles on it, and the edge where the blocking element exits the retaining element comes to a right angle around the entire edge).
Regarding claim 8, Meister in view of Faust teaches the latching system according to claim 4, wherein the retaining element (Faust’ 25) is made of metal and/or plastic (paragraph 0094).
Regarding claim 9, Meister in view of Faust teaches the latching system according to claim 8, wherein the retaining element (annotated figure 1) is angled and is in particular right-angled (the retaining element has multiple angles on it, and the edge where the blocking element exits the retaining element comes to a right angle around the entire edge).
Regarding claim 10, Meister in view of Faust teaches the latching system according to claim 3, wherein the retaining element (Faust’ 25) is made of metal and/or plastic (paragraph 0094).
Regarding claim 11, Meister in view of Faust teaches the latching system according to claim 10, wherein the blocking element (Meister’ 30) protrudes outwards in respect of a latch housing (Meister’ figure 2, paragraph 0039).
Regarding claim 12, Meister in view of Faust teaches the latching system according to claim 9, wherein the blocking element (Meister’ 30) protrudes outwards in respect of a latch housing (Meister’ figure 2, paragraph 0039).
Regarding claim 13, Meister in view of Faust teaches the latching system according to claim 8, wherein the blocking element (Meister’ 30) protrudes outwards in respect of a latch housing (Meister’ figure 2, paragraph 0039).
Regarding claim 14, Meister in view of Faust teaches the latching system according to claim 7, wherein the blocking element (Meister’ 30) protrudes outwards in respect of a latch housing (Meister’ figure 2, paragraph 0039).
Regarding claim 15, Meister in view of Faust teaches the latching system according to claim 6, wherein the blocking element (Meister’ 30) protrudes outwards in respect of a latch housing (Meister’ figure 2, paragraph 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675